Citation Nr: 1039045	
Decision Date: 10/19/10    Archive Date: 10/22/10

DOCKET NO.  09-28 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUE

Entitlement to Parents' Dependency and Indemnity Compensation 
(DIC).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel 


INTRODUCTION

The Veteran had active service from April 1970 to November 1971; 
the appellant is the surviving mother of the Veteran.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2008 decision of the Department of 
Veterans Affairs Regional Office (RO) in Indianapolis, Indiana, 
which denied the benefit sought on appeal.

The appellant was afforded a hearing before the undersigned 
Acting Veterans Law Judge at the RO in Indianapolis, Indiana in 
August 2010.  A written transcript of this hearing has been 
prepared and incorporated into the evidence of record.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died on April [redacted], 2007; service connection for 
the cause of death has been granted.  

2.  The appellant's countable income exceeds the maximum limit 
for payment of Parents' DIC.  


CONCLUSION OF LAW

The criteria for establishing entitlement to payment of Parents' 
Dependency and Indemnity Compensation have not been met.  38 
U.S.C.A. §§1312, 1315, 5312 (West 2002); 38 C.F.R. §§ 3.25, 
3.251, 3.260, 3.262 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist appellants in substantiating a 
claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2010).  However, notice is not 
required in this case, since it involves a claim that cannot be 
substantiated as a matter of law.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (where the law and not the evidence is 
dispositive the Board should deny the claim on the ground of the 
lack of legal merit or the lack of entitlement under the law); 
VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to provide 
notice of the information and evidence necessary to substantiate 
a claim where that claim cannot be substantiated because there is 
no legal basis for the claim or because undisputed facts render 
the claimant ineligible for the claimed benefit).  

II. Relevant Law and Regulations

DIC is payable to the surviving spouse, children and parents of 
Veterans who die after December 31, 1956, provided that the 
Veteran was discharged or released from active service under 
conditions other than dishonorable, death was due to a service-
connected or compensable disability, or the Veteran died while in 
active service.  See 38 U.S.C.A. § 1310 (West 2002).  The amount 
payable is reduced by an amount, as determined by the Secretary, 
based on the parents' annual income.  See 38 U.S.C.A. § 1315(b) 
(West 2002).  Basic entitlement exists if, among other things, 
the parents' income is not in excess of the applicable maximum 
benefit rate specified in 38 U.S.C.A. § 1315; 38 C.F.R. § 3.25.  
Payments of any kind from any source shall be counted as income 
for the calendar year in which received unless specifically 
excluded.  See 38 C.F.R. § 3.251(b) (2010).

For two surviving parents who are living together, the monthly 
rate specified in 38 U.S.C 1315(d)(1), as increased from time to 
time under 38 U.S.C. 5312, is reduced by $.08 for each dollar of 
such parents' countable annual income in excess of $1000.  No 
payments of DIC may be made under this paragraph, however, if 
such parents' countable annual income exceeds the amount 
specified in 38 U.S.C. 1315(d)(3), as increased from time to time 
under 38 U.S.C. 5312, and no payment of DIC to parents under this 
paragraph may be less than $5 a month.  See 38 C.F.R. § 3.25 
(2010).

In determining income for DIC purposes, 10 percent of the 
retirement payments received by a deceased Veteran's parent or by 
the parent's spouse will be excluded.  The remaining 90 percent 
will be considered income as received.  There will be excluded 
from the amount of the claimant's annual income any unreimbursed 
amounts, which have been paid within the calendar year for 
unusual medical expenses regardless of the year the indebtedness 
was incurred.  The term "unusual" means excessive and generally 
is defined as exceeding five percent of the claimants' reported 
annual income.  See 38 C.F.R. § 3.262(l)(4) (2010).  It does not 
describe the nature of a medical condition but rather the amount 
expended for medical treatment in relationship to the claimant's 
resources available for sustaining a reasonable mode of life.  
Health, accident, sickness, and hospitalization insurance 
premiums will be included as medical expenses in determining 
whether the claimant's unreimbursed medical expenses meet the 
criterion for unusual.  A claimant's statement as to amounts 
expended for medical expenses ordinarily will be accepted unless 
the circumstances create doubt as to its credibility.  See 
38 C.F.R. § 3.262(l) (2010).
III.  Analysis

The Veteran died on April [redacted], 2007.  The immediate cause of death 
was listed as lung cancer on the death certificate.  The Veteran 
was service-connected for lung cancer as 100 percent disabling 
since September 28, 2006.  Accordingly, the cause of the 
Veteran's death has been service-connected.  

The Board notes that the Parents' DIC income limits for two 
parents are as follows: $16,710.00 effective as of December 1, 
2006; $17, 095.00 effective December 1, 2007; and $18,087.00 
effective as of December 1, 2008.  See M-21-1, Part I, Appendix 
B; Parent(s) Dependency Indemnity Compensation (DIC) Rate Table, 
Chart 3.  

The appellant filed her claim in June 2007.  Social Security 
Administration (SSA) records demonstrate that the appellant 
received $5,799.00 annually and her spouse received $3,918.00 
annually.  The appellant also reported that her spouse received a 
monthly income of $1,100.00 from other sources, for an annual 
total of $13,200.00.  The appellant also reported earning $200.00 
annually (in dividends) and that her spouse received $300.00 
annually in dividends.  This puts the appellant and her spouse's 
annual income at $23,417.00, which is in excess of the annual 
limit of $16,710.00.  See id.  

The appellant and her spouse's annual income for 2008 also exceed 
the DIC income limits.  SSA records demonstrate that the 
appellant received $5896.00 annually and that her spouse received 
$4,000.00 annually.  The appellant's spouse also received 
$13,200.00 per year in other income and $300.00 annually in 
dividends.  The appellant also received $200.00 annually in 
dividends.  This puts the total income at $23,596.00, which 
exceeds the DIC income limit for two parents of $17,095.00, 
effective as of December 1, 2007.  Id.  

Annual income for 2009 also exceeded the DIC income limits.  The 
appellant received $6,232.80 annually in SSA benefits while her 
spouse received $4,240.80 annually in SSA benefits.  The 
appellant has not indicated a decrease in her and her spouse's 
other income, demonstrating that her spouse also receives 
$13,200.00 per year in other income and $300.00 per year in 
dividends.  The appellant continued to receive $200.00 annually 
in dividends.  Therefore, the total annual income for the 
appellant and her spouse was $24,173.60.  This exceeds the DIC 
income limit of $18,087.00, effective as of December 1, 2008.  
See id.  

The appellant also testified in a hearing in August 2010.  The 
appellant did not suggest that her income had decreased for the 
year 2010, and her representative suggested that she did not 
presently meet the requirements for DIC benefits.  As such, there 
is no evidence of record to suggest that the appellant and her 
spouse have been at or below the DIC income limits at any time 
during the pendency of this claim.  

As a final matter, the Board notes that the issue of unreimbursed 
medical expenses was discussed in the August 2010 hearing.  As 
already discussed, there will be excluded from the amount of the 
claimant's annual income any unreimbursed amounts, which have 
been paid within the calendar year for unusual medical expenses.  
See 38 C.F.R. § 3.262(l)(4) (2010).  The record was held open for 
60 days so the appellant could submit any documentation regarding 
unreimbursed medical expenses.  However, at this time, VA has not 
received any information from the appellant on this matter.  As 
such, there is no evidence of unreimbursed medical expenses in 
the file.  

In light of the foregoing, the Board finds that the evidence does 
not support the appellant's claim of entitlement to DIC as a 
surviving parent of a deceased Veteran.  The Board recognizes 
that the appellant and her spouse provided significant financial 
assistant to the Veteran prior to his death.  However, the Board 
is not free to depart from the laws and regulations found in 
Title 38 of the United States Code and the Code of Federal 
Regulations, particularly with regard to the mechanical 
application of income limits to DIC claims.  The law and 
regulations pertaining to DIC awards for surviving parents are 
clear and where claimants fail to meet the strict annual income 
limits, DIC cannot be awarded to the surviving parents of a 
deceased Veteran.  See 38 U.S.C.A. §§ 1315, 5312 (West 2002).  
Therefore, the appellant is not entitled to DIC benefits as the 
surviving parent due to excessive income.


ORDER

Entitlement to Parents' DIC is denied.  



____________________________________________
K. A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


